Citation Nr: 0012469	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a schizophreniform 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1990 to May 
1992.  He also had service in the Southwest Asia Theater of 
Operations from May 1991 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision rendered by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A schizophreniform disorder that is currently exhibited 
is the product of active service.  



CONCLUSION OF LAW

A schizophreniform disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, we note that the veteran was first 
scheduled for a hearing before a Member of the Board sitting 
in San Juan, (travel board hearing), but that he subsequently 
withdrew this request, in a written communication dated 
August 9, 1999, and asked for a later hearing before the RO.  
Hearings were scheduled, and rescheduled, pursuant to the 
veteran's requests, on August 16, 1999, October 28, 1999, 
September 23, 1999, and December 16, 1999.  The record 
indicates that the veteran failed to report to his finally 
scheduled hearing in December 1999.  

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), that 
is, this claim is plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
are not already sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), with regard to this claim has been satisfied.

The veteran contends, in essence, that he has an acquired 
psychiatric condition that is a result of his active service, 
and that service connection should be granted for that 
disability.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports his 
claim for a schizophreniform disability.

The veteran's service medical records (SMRs) include the 
report of his medical entrance exam, dated August 1990.  That 
report shows that he was clinically evaluated as normal in 
all relevant aspects prior to service.  The medical evidence 
first indicates that the veteran was seen for a psychiatric 
disorder in October 1991.  The Medical Board report, dated 
January 1992, also shows that the veteran was admitted for 
treatment in December 1991.  The primary diagnosis was 
established as a schizophreniform disorder.  The 
precipitating factor was noted as routine military service.  
The predisposition was listed as "none".  The Medical Board 
found that the veteran was unfit for military service as a 
result of the disability, that the disability did not exist 
prior to entry into service, and that he was discharged due 
to disability.

The record is replete with diagnoses, treatment, and 
hospitalizations for a schizophrenia and schizophreniform 
disorder.  A May 1992 record reveals a diagnosis of 
schizopheniform disorder, a hospital outpatient record dated 
from May 1992 to February 1993 shows a diagnosis of 
schizophrenia; an August 1992 record shows a diagnosis of 
schizophrenia, undifferentiated type.  In January 1993, the 
veteran was again diagnosed with schizopheniform disorder; in 
March 1993, schizophrenia, undifferentiated type; July 1993, 
schizophrenia, undifferentiated type, acute exacerbation, and 
schizophrenia, residual type; and in August 1993, 
schizophrenia, undifferentiated type.  Additionally, private 
hospitalization records, dated from June 1994 to July 1994, 
show a diagnosis of schizophrenia, paranoid, chronic, acute 
exacerbation; from October 1994 to November 1994, 
undifferentiated chronic schizophrenia, acute exacerbation, 
with an assessed GAF of 45; and from August 1994 to September 
1994, chronic paranoid schizophrenia in acute exacerbation is 
shown.   

The report of a June 1995 VA medical examination (VAME) shows 
that the examiners requested that a Social and Industrial 
Field Survey be conducted.  That survey report was conducted 
in August 1995.  Another VAME was then conducted by the 
examiners in May 1998.  The final diagnoses included 
schizophreniform disorder.  

We note that the RO initially denied the veteran's claim 
based on evidence showing that the veteran manifested, in 
essence, psychotic episodes due to an additional diagnosis 
unrelated to his current disorder.  However, we wish to point 
out that service connection is not precluded merely because 
the veteran carries multiple diagnoses.  

Thus, as the veteran was diagnosed in service with a 
schizophreniform disorder which has persisted to this date, 
and as he presently carries that diagnosis, service 
connection for that disorder is warranted.  38 C.F.R. § 3.303 
(1999).  



ORDER

Entitlement to service connection for a schizophreniform 
disorder is granted.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

